 



Exhibit 10.3
FIRST AMENDED AND RESTATED
CENTENNIAL COMMUNICATIONS CORP. AND ITS SUBSIDIARIES 1999 STOCK
OPTION AND RESTRICTED STOCK PURCHASE PLAN
Section 1. Purpose. The purpose of the Centennial Communications Corp. and its
Subsidiaries 1999 Stock Option and Restricted Stock Purchase Plan (the “Plan”)
is to promote the interests of Centennial Communications Corp., a Delaware
corporation (the “Company”), and any Subsidiary thereof and the interests of the
Company’s stockholders by providing an opportunity to selected Employees to
purchase Common Stock of the Company. By encouraging such stock ownership, the
Company seeks to attract, retain and motivate such employees and other persons
and to encourage such employees and other persons to devote their best efforts
to the business and financial success of the Company. It is intended that this
purpose will be effected by the granting of “non-qualified stock options” and/or
“incentive stock options” to acquire the Common Stock of the Company and/or by
the granting of rights to purchase the Common Stock of the Company on a
“restricted stock” basis. Under the Plan, the Committee (as hereinafter defined)
shall have the authority (in its sole discretion) to grant “incentive stock
options” within the meaning of Section 422(b) of the Code, “non-qualified stock
options” as described in Treasury Regulation Section 1.83-7 or any successor
regulation thereto, or “restricted stock” awards.
     No grant of “incentive stock options” shall be made under this Plan unless
such Plan is approved by the stockholders of the Company within 12 months of the
date of the adoption of such Plan.
Section 2. Definitions. For purposes of the Plan, the following terms used
herein shall have the following meanings, unless a different meaning is clearly
required by the context:
2.1 “Award” shall mean an award of the right to purchase Common Stock granted
under the provisions of Section 7 of the Plan.
2.2. “Board of Directors” shall mean the Board of Directors of the Company.
2.3. “Code” shall mean the Internal Revenue Code of 1986, as amended.
2.4. “Committee” shall mean the committee of the Board of Directors referred to
in Section 5 hereof; provided, that if no such committee is appointed by the
Board of Directors or if the Committee does not convene to take any action, the
Board of Directors shall have all of the authority and obligations of the
Committee under the Plan.
2.5. “Common Stock” shall mean the Common Stock, $.01 par value, of the Company.
2.6. “Employee” shall mean (i) with respect to an ISO, any person, including,
without limitation, an officer of the Company, who, at the time an ISO is
granted to such person hereunder, is employed by the Company or any Parent or
Subsidiary of the Company, and (ii) with respect to a Non-Qualified Option
and/or an Award, any person employed

 



--------------------------------------------------------------------------------



 



by, or performing services for, the Company or any Parent or Subsidiary of the
Company, including, without limitation, employees, officers and consultants.
2.7. “Fair Market Value” on any date shall mean, with respect to Common Stock or
other property, the fair market value of such Common Stock or other property
determined by such methods or procedures as shall be established from time to
time by the Committee. Unless otherwise determined by the Committee in good
faith, the per share Fair Market Value of Common Stock as of a particular date
shall mean, (i) the closing sales price per share of Common Stock on the
national securities exchange on which the Common Stock is principally traded (or
if there shall be no such closing price on such date, the last preceding date on
which there was a sale of such Common Stock on such exchange), or (ii) if the
shares of Common Stock are then traded in an over-the-counter market, the
average of the closing bid and asked prices for the shares of Common Stock in
such over-the-counter market (or if no such prices exist on such date, the last
preceding date on which there was a sale of such Common Stock in such market),
or if the shares of Common Stock are not then listed on a national securities
exchange or traded in an over-the-counter market, such value as the Committee,
in its sole discretion, shall determine in good faith.
2.8. “ISO” shall mean an Option granted to a Participant pursuant to the Plan
that constitutes and shall be treated as an “incentive stock option” as defined
in Section 422(b) of the Code.
2.9. “Non-Qualified Option” shall mean an Option granted to a Participant
pursuant to the Plan that is intended to be, and qualifies as, a “non-qualified
stock option” as described in Treasury Regulation Section 1.83-7 or any
successor regulation thereto and that shall not constitute or be treated as an
ISO.
2.10. “Option” shall mean any ISO or Non-Qualified Option granted to an Employee
pursuant to the Plan.
2.11. “Participant” shall mean any Employee to whom an Award and/or an Option is
granted under the Plan.
2.12. “Parent” of the Company shall have the meaning set forth in Section 424(e)
of the Code.
2.13. “Subsidiary” of the Company shall have the meaning set forth in Section
424(f) of the Code.
Section 3. Eligibility. Awards and/or Options may be granted to any Employee.
The Committee shall have the sole authority to select the persons to whom Awards
and/or Options are to be granted hereunder, and to determine whether a person is
to be granted a Non-Qualified Option, an ISO or an Award or any combination
thereof. No person shall have any right to participate in the Plan. Any person
selected by the Committee for participation during any one period will not by
virtue of such participation have the right to be selected as a Participant for
any other period.

 



--------------------------------------------------------------------------------



 



Section 4. Common Stock Subject to the Plan.
     4.1. Number of Shares. The total number of shares of Common Stock for which
Options and/or Awards may be granted under the Plan shall not exceed in the
aggregate 17,456,720 shares of Common Stock (subject to adjustment as provided
in Section 8 hereof). In no event may any Employee be granted more than
5,000,000 Options in any fiscal year of the Company.
     4.2. Reissuance. The shares of Common Stock that may be subject to Options
and/or Awards granted under the Plan may be either authorized and unissued
shares or shares reacquired at any time and now or hereafter held as treasury
stock as the Committee may determine. In the event that any outstanding Option
expires or is terminated for any reason, the shares allocable to the unexercised
portion of such Option may again be subject to an Option and/or Award granted
under the Plan. If any shares of Common Stock issued or sold pursuant to an
Award or the exercise of an Option shall have been repurchased by the Company,
then such shares may again be subject to an Option and/or Award granted under
the Plan.
     4.3. Special ISO Limitations.
     (a) The aggregate Fair Market Value (determined as of the date an ISO is
granted) of the shares of Common Stock with respect to which ISOs are
exercisable for the first time by an Employee during any calendar year (under
all incentive stock option plans of the Company or any Parent or Subsidiary of
the Company) shall not exceed $100,000.
     (b) No ISO shall be granted to an Employee who, at the time the ISO is
granted, owns (actually or constructively under the provisions of Section 424(d)
of the Code) stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, unless (i) the option price is at least 110% of the Fair Market Value
(determined as of the time the ISO is granted) of the shares of Common Stock
subject to the ISO and (ii) the ISO by its terms is not exercisable more than
five years from the date it is granted.
     4.4. Limitations Not Applicable to Non-Qualified Options or Awards.
Notwithstanding any other provision of the Plan, the provisions of
Sections 4.3(a) and (b) shall not apply, nor shall be construed to apply, to any
Non-Qualified Option or Award granted under the Plan.
Section 5. Administration of the Plan.
     5.1. Administration. Subject to the proviso in Section 2.4 hereof, the Plan
shall be administered by a committee of the Board of Directors (the “Committee”)
established by the Board of Directors and consisting of no less than two
persons. Each member of the Committee shall be a “Non-Employee Director” within
the meaning of Rule 16b-3 promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and an “outside director”

 



--------------------------------------------------------------------------------



 



within the meaning of Treasury regulation Section 1.162-27(e)(3). The Committee
shall be appointed from time to time by, and shall serve at the pleasure of, the
Board of Directors.
     5.2. Grant of Options/Awards.
     (a) Options. The Committee shall have the sole authority and discretion
under the Plan (i) to select the Employees who are to be granted Options
hereunder; (ii) to designate whether any Option to be granted hereunder is to be
an ISO or a Non-Qualified Option; (iii) to establish the number of shares of
Common Stock that may be subject to each Option; (iv) to determine the time and
the conditions subject to which Options may be exercised in whole or in part;
(v) to determine the amount (not less than the par value per share) and the form
of the consideration that may be used to purchase shares of Common Stock upon
exercise of any Option (including, without limitation, the circumstances under
which issued and outstanding shares of Common Stock owned by a Participant may
be used by the Participant to exercise an Option); (vi) to impose Restrictions
and/or conditions with respect to shares of Common Stock acquired upon exercise
of an Option; (vii) to determine the circumstances under which shares of Common
Stock acquired upon exercise of any Option may be subject to repurchase by the
Company; (viii) to determine the circumstances and conditions subject to which
shares acquired upon exercise of an Option may be sold or otherwise transferred,
including, without limitation, the circumstances and conditions subject to which
a proposed sale of shares of Common Stock acquired upon exercise of an Option
may be subject to the Company’s right of first refusal (as well as the terms and
conditions of any such right of first refusal); (ix) to establish a vesting
provision for any Option relating to the time when (or the circumstances under
which) the Option may be exercised by a Participant, including, without
limitation, vesting provisions that may be contingent upon (A) the Company’s
meeting specified financial goals, (B) a change of control of the Company or
(C) the occurrence of other specified events; (x) to accelerate the time when
outstanding Options may be exercised, and (xi) to establish any other terms,
restrictions and/or conditions applicable to any Option not inconsistent with
the provisions of the Plan.
     (b) Awards. The Committee shall have the sole authority and discretion
under the Plan (i) to select the Employees who are to be granted Awards
hereunder; (ii) to determine the amount to be paid by a Participant to acquire
shares of Common Stock pursuant to an Award, which amount may be equal to, more
than, or less than the Fair Market Value of such shares on the date the Award is
granted (but in no event less than the par value of such shares); (iii) to
determine the time or times and the conditions subject to which Awards may be
made; (iv) to determine the time or times and the conditions subject to which
the shares of Common Stock subject to an Award are to become vested and no
longer subject to repurchase by the Company; (v) to establish transfer
restrictions and the terms and conditions on which any such transfer
restrictions with respect to shares of Common Stock acquired pursuant to an
Award shall lapse; (vi) to establish vesting provisions with respect to any
shares of Common Stock subject to an Award, including, without limitation,
vesting provisions which may be contingent upon (A) the Company’s meeting
specified financial goals, (B) a change of control of the

 



--------------------------------------------------------------------------------



 



Company or (C) the occurrence of other specified events; (vii) to determine the
circumstances under which shares of Common Stock acquired pursuant to an Award
may be subject to repurchase by the Company; (viii) to determine the
circumstances and conditions subject to which any shares of Common Stock
acquired pursuant to an Award may be sold or otherwise transferred, including,
without limitation, the circumstances and conditions subject to which a proposed
sale of shares of common Stock acquired pursuant to an Award may be subject to
the Company’s right of first refusal (as well as the terms and conditions of any
such right of first refusal); (ix) to determine the form of consideration that
may be used to purchase shares of Common Stock pursuant to an Award (including,
without limitation, the circumstances under which issued and outstanding shares
of Common Stock owned by a Participant may be used by the Participant to
purchase the Common Stock subject to an Award); (x) to accelerate the time at
which any or all restrictions imposed with respect to any shares of Common Stock
subject to an Award will lapse; and (xi) to establish any other terms,
restrictions and/or conditions applicable to any Award not inconsistent with the
provisions of the Plan.
     5.3. Interpretation. The Committee shall be authorized to interpret the
Plan and may, from time to time, adopt such rules and regulations, not
inconsistent with the provisions of the Plan, as it may deem advisable to carry
out the purposes of the Plan.
     5.4. Finality. The interpretation and construction by the Committee of any
provision of the Plan, any Option and/or Award granted hereunder or any
agreement evidencing any such Option and/or Award shall be final and conclusive
upon all parties.
     5.5. Expenses, Etc. All expenses and liabilities incurred by the Committee
in the administration of the Plan shall be borne by the Company. The Committee
may employ attorneys, consultants, accountants or other persons in connection
with the administration of the Plan. The Company, and its officers and
directors, shall be entitled to rely upon the advice, opinions or valuations of
any such persons. No member of the Committee shall be liable for any action,
determination or interpretation taken or made in good faith with respect to the
Plan or any Option and/or Award granted hereunder.
Section 6. Terms and Conditions of Options.
     6.1. ISOs. The terms and conditions of each ISO granted under the Plan
shall be specified by the Committee and shall be set forth in an ISO agreement
between the Company and the Participant in such form as the Committee shall
approve. The terms and conditions of each ISO shall be such that each ISO issued
hereunder shall constitute and shall be treated as an “incentive stock option”
as defined in Section 422(b) of the Code. The terms and conditions of any ISO
granted hereunder need not be identical to those of any other ISO granted
hereunder.
     The terms and conditions of each ISO shall include the following:
     (a) The option price shall be fixed by the Committee but shall in no event
be less

 



--------------------------------------------------------------------------------



 



than 100% (or 110% in the case of an Employee referred to in Section 4.3(b)
hereof) of the Fair Market Value of the shares of Common Stock subject to the
ISO on the date the ISO is granted.
     (b) ISOs, by their terms, shall not be transferable otherwise than by will
or the laws of descent and distribution, and, during a Participant’s lifetime,
an ISO shall be exercisable only by the Participant.
     (c) The Committee shall fix the term of all ISOs granted pursuant to the
Plan (including, without limitation, the date on which such ISO shall expire and
terminate); provided, however, that such term shall in no event exceed ten years
from the date on which such ISO is granted (or, in the case of an ISO granted to
an Employee referred to in Section 4.3(b) hereof, such term shall in no event
exceed five years from the date on which such ISO is granted).
Each ISO shall be exercisable in such amount or amounts, under such conditions
and at such times or intervals or in such installments as shall be determined by
the Committee in its sole discretion.
     (d) To the extent that the Company or any Parent or Subsidiary of the
Company is required to withhold any Federal, state or local taxes in respect of
any compensation income realized by any Participant as a result of any
“disqualifying disposition” of any shares of Common Stock acquired upon exercise
of an ISO granted hereunder, the Company shall deduct from any payments of any
kind otherwise due to such Participant the aggregate amount of such Federal,
state or local taxes required to be so withheld or, if such payments are
insufficient to satisfy such Federal, state or local taxes, such Participant
will be required to pay to the Company, or make other arrangements satisfactory
to the Company regarding payment to the Company of, the aggregate amount of any
such taxes. All matters with respect to the total amount of taxes to be withheld
in respect of any such compensation income shall be determined by the Committee,
in its sole discretion.
          (e)The terms and conditions of each ISO may include the following
provisions:
     (i) In the event a Participant’s employment on a full-time basis by the
Company or any Parent or Subsidiary of the Company shall be terminated for cause
or shall be terminated by the Participant for any reason whatsoever other than
as a result of the Participant’s death or “disability” (within the meaning of
Section 22(e)(3) of the Code), the unexercised portion of any ISO held by such
Participant at that time may only be exercised within one month after the date
on which the Participant ceased to be so employed, and only to the extent that
the Participant could have otherwise exercised such ISO as of the date on which
he ceased to be so employed.
     (ii) In the event a Participant’s employment on a full-time basis by the
Company or any Parent or Subsidiary of the Company shall terminate for any
reason other than (x) a termination specified in clause (i) above or (y) by
reason of the Participant’s death or “disability” (within the meaning of
Section 22(e)(3) of the Code), the unexercised portion

 



--------------------------------------------------------------------------------



 



of any ISO held by such Participant at that time may only be exercised within
three months after the date on which the Participant ceased to be so employed,
and only to the extent that the Participant could have otherwise exercised such
ISO as of the date on which he ceased to be so employed.
     (iii) In the event a Participant shall cease to be employed by the Company
or any Parent or Subsidiary of the Company on a full-time basis by reason of his
“disability” (within the meaning of Section 22(e)(3) of the Code), the
unexercised portion of any ISO held by such Participant at that time may only be
exercised within one year after the date on which the Participant ceased to be
so employed, and only to the extent that the Participant could have otherwise
exercised such ISO as of the date on which he ceased to be so employed.
     (iv) In the event a Participant shall die while in the employ of the
Company or a Parent or Subsidiary of the Company (or within a period of one
month after ceasing to be an Employee for any reason other than his “disability”
(within the meaning of Section 22(e)(3) of the Code) or within a period of one
year after ceasing to be an Employee by reason of such “disability”), the
unexercised portion of any ISO held by such Participant at the time of his death
may only be exercised within one year after the date of such Participant’s
death, and only to the extent that the Participant could have otherwise
exercised such ISO at the time of his death. In such event, such ISO may be
exercised by the executor or administrator of the Participant’s estate or by any
person or persons who shall have acquired the ISO directly from the Participant
by bequest or inheritance.
     6.2. Non-Qualified Options. The terms and conditions of each Non-Qualified
Option granted under the Plan shall be specified by the Committee, in its sole
discretion, and shall be set forth in a written option agreement between the
Company and the Participant in such form as the Committee shall approve. The
terms and conditions of each Non-Qualified Option will be such (and each
Non-Qualified Option agreement shall expressly so state) that each Non-Qualified
Option issued hereunder shall not constitute nor be treated as an “incentive
stock option” as defined in Section 422(b) of the Code, but will be a
“non-qualified stock option” for Federal, state and local income tax purposes.
The terms and conditions of any Non-Qualified Option granted hereunder need not
be identical to those of any other Non-Qualified Option granted hereunder.
     The terms and conditions of each Non-Qualified Option Agreement shall
include the following:
     (a) The option (exercise) price shall be fixed by the Committee and may be
equal to, more than or less than 100% of the Fair Market Value of the shares of
Common Stock subject to the Non-Qualified Option on the date such Non-Qualified
Option is granted.
     (b) The Committee shall fix the term of all Non-Qualified Options granted
pursuant to the Plan (including, without limitation, the date on which such
Non-Qualified Option shall expire and terminate). Such term may be more than ten
years from the date on which such

 



--------------------------------------------------------------------------------



 



Non-Qualified Option is granted. Each Non-Qualified Option shall be exercisable
in such amount or amounts, under such conditions (including, without limitation,
provisions governing the rights to exercise such Non-Qualified Option), and at
such times or intervals or in such installments as shall be determined by the
Committee in its sole discretion.
     (c) Non-Qualified Options shall not be transferable otherwise than by will
or the laws of descent and distribution, and during a Participant’s lifetime a
Non-Qualified Option shall be exercisable only by the Participant, provided,
however, that subject to the prior approval of the Committee, any Participant
may assign or transfer its Non-Qualified Options to the Participant’s immediate
family or to a trust for the benefit of those individuals.
          (d) The terms and conditions of each Non-Qualified Option may include
the following provisions:
     (i) In the event a Participant’s employment on a full-time basis by the
Company or any Parent or Subsidiary of the Company shall be terminated for cause
or shall be terminated by the Participant for any reason whatsoever other than
as a result of the Participant’s death or “disability” (within the meaning of
Section 22(e)(3) of the Code), the unexercised portion of any Non-Qualified
Option held by such Participant at that time may only be exercised within one
month after the date on which the Participant ceased to be an Employee, and only
to the extent that the Participant could have otherwise exercised such
Non-Qualified Option as of the date on which he ceased to be an Employee.
     (ii) In the event a Participant’s employment on a full-time basis by the
Company or any Parent or Subsidiary of the Company shall terminate for any
reason other than (x) a termination specified in clause (i) above or (y) by
reason of the Participant’s death or “disability” (within the meaning of
Section 22(e)(3) of the Code), the unexercised portion of any Non-Qualified
Option held by such Participant at that time may only be exercised within three
months after the date on which the Participant ceased to be an Employee, and
only to the extent that the Participant could have otherwise exercised such
Non-Qualified Option as of the date on which he ceased to be an Employee.
     (iii) In the event a Participant shall cease to be an Employee of the
Company or any Parent or Subsidiary of the Company on a full-time basis by
reason of his “disability” (within the meaning of Section 22(e)(3) of the Code),
the unexercised portion of any Non Qualified Option held by such Participant at
that time may only be exercised within one year after the date on which the
Participant ceased to be an Employee, and only to the extent that the
Participant could have otherwise exercised such Non-Qualified Option as of the
date on which he ceased to be an Employee.
     (iv) In the event a Participant shall die while an Employee of the Company
or a Parent or Subsidiary of the Company (or within a period of one month after
ceasing to be

 



--------------------------------------------------------------------------------



 



an Employee for any reason other than his “disability” (within the meaning of
Section 22(e)(3) of the Code) or within a period of one year after ceasing to be
an Employee by reason of such “disability”), the unexercised portion of any
Non-Qualified Option held by such Participant at the time of his death may only
be exercised within one year after the date of such Participant’s death, and
only to the extent that the Participant could have otherwise exercised such
Non-Qualified Option at the time of his death. In such event, such Non-Qualified
Option may be exercised by the executor or administrator of the Participant’s
estate or by any person or persons who shall have acquired the Non-Qualified
Option directly from the Participant by bequest or inheritance.
     (e) To the extent that the Company is required to withhold any Federal,
state or local taxes in respect of any compensation income realized by any
Participant in respect of a Non-Qualified Option granted hereunder or in respect
of any shares of Common Stock acquired upon exercise of a Non-Qualified Option,
the Company shall deduct from any payments of any kind otherwise due to such
Participant the aggregate amount of such Federal, state or local taxes required
to be so withheld or, if such payments are insufficient to satisfy such Federal,
state or local taxes, or if no such payments are due or to become due to such
Participant, then, such Participant will be required to pay to the Company, or
make other arrangements satisfactory to the Company regarding payment to the
Company of, the aggregate amount of any such taxes. All matters with respect to
the total amount of taxes to be withheld in respect of any such compensation
income shall be determined by the Committee, in its sole discretion.
7. Terms and Conditions of Awards. The terms and conditions of each Award
granted under the Plan shall be specified by the Committee, in its sole
discretion, and shall be set forth in a written agreement between the
Participant and the Company, in such form as the Committee shall approve. The
terms and provisions of any Award granted hereunder need not be identical to
those of any other Award granted hereunder.
     The terms and conditions of each Award may include the following:
     (a) The amount to be paid by a Participant to acquire the shares of Common
Stock pursuant to an Award shall be fixed by the Committee and may be equal to,
more than or less than 100% of the Fair Market Value of the shares of Common
Stock subject to the Award on the date the Award is granted (but in no event
less than the par value of such shares).
     (b) Each Award shall contain such vesting provisions, such transfer
restrictions and such other restrictions and conditions as the Committee, in its
sole discretion, may determine, including, without limitation, the circumstances
under which the Company shall have the right and option to repurchase shares of
Common Stock acquired pursuant to an Award.
     (c) Stock certificates representing Common Stock acquired pursuant to an
Award shall bear a legend referring to any restrictions imposed on such Stock
and such other matters as the Committee may determine.
     (d) To the extent that the Company is required to withhold any Federal,
state or

 



--------------------------------------------------------------------------------



 



local taxes in respect of any compensation income realized by the Participant in
respect of an Award granted hereunder, in respect of any shares acquired
pursuant to an Award, or in respect of the vesting of any such shares of Common
Stock, then the Company shall deduct from any payments of any kind otherwise due
to such Participant the aggregate amount of such Federal, state or local taxes
required to be so withheld, or if such payments are insufficient to satisfy such
Federal, state or local taxes, or if no such payments are due or to become due
to such Participant, then such Participant will be required to pay to the
Company, or make other arrangements satisfactory to the Company regarding
payment to the Company of, the aggregate amount of any such taxes. All matters
with respect to the total amount of taxes to be withheld in respect of any such
compensation income shall be determined by the Committee, in its sole
discretion.
Section 8. Adjustments.
     (a) In the event that the Committee determines that dilution or enlargement
of benefits under the Plan and the outstanding Awards thereunder will occur as a
result of any reorganization, merger or consolidation, recapitalization,
reclassification, stock split, split-up, combination or exchange of shares,
distribution, declaration of any dividends (whether payable in Common Stock,
cash or other property) or other similar transaction or event, the Committee
shall, subject to the provisions of Section 8(c) below if the circumstances
therein specified are applicable, make such equitable changes or adjustments as
it deems necessary or appropriate in order to prevent such dilution or
enlargement of benefits under the Plan and the outstanding Awards thereunder, to
any or all of (i) the number of shares of Common Stock (and the option price per
share) subject to the unexercised portion of any outstanding Option (to the
nearest possible full share); provided, however, that the limitations of
Section 424 of the Code shall apply with respect to adjustments made to ISOs,
(ii) the number of shares of Common Stock to be acquired pursuant to an Award,
and (iii) the number of shares of Common Stock for which Options and/or Awards
may be granted under the Plan, as set forth in Section 4.1 hereof. All such
adjustments shall be effective, final, binding and conclusive on all persons.
     (b) If any capital reorganization or reclassification of the capital stock
of the Company or any consolidation or merger of the Company with another
entity, or the sale of all or substantially all its assets to another entity,
shall be effected in such a way that holders of Common Stock shall be entitled
to receive stock, securities or assets (including cash) with respect to or in
exchange for Common Stock, then, subject to the provisions of Section 8(c) below
if the circumstances therein specified are applicable, each holder of an Option
shall thereafter have the right to purchase, upon the exercise of the Option in
accordance with the terms and conditions specified in the option agreement
governing such Option and in lieu of the shares of Common Stock immediately
theretofore receivable upon the exercise of such Option, such shares of stock,
securities or assets (including, without limitation, cash) as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such Common Stock immediately
theretofore so receivable had such reorganization, reclassification,
consolidation, merger or sale not taken place.
     (c) Notwithstanding Sections 8(a) and 8(b) hereof, in the event of (i) any
offer to

 



--------------------------------------------------------------------------------



 



holders of the Company’s Common Stock generally relating to the acquisition of
all or substantially all of their shares, including, without limitation, through
purchase, merger or otherwise, or (ii) any proposed transaction generally
relating to the acquisition of substantially all of the assets or business of
the Company (herein sometimes referred to as an “Acquisition”), the Committee
may, in its sole discretion, cancel any outstanding Options (provided, however,
that the limitations of Section 424 of the Code shall apply with respect to
adjustments made to ISO’s) and pay or deliver, or cause to be paid or delivered,
to the holder thereof an amount in cash or securities having a value (as
determined by the Committee acting in good faith) equal to the product of
(A) the number of shares of Common Stock (the “Option Shares”) subject to the
Options so cancelled multiplied by (B) the amount, if any, by which (1) the
formula or fixed price per share paid to holders of shares of Common Stock
pursuant to such Acquisition exceeds (2) the option price applicable to such
Option Shares.
Section 9. Effect of the Plan on Employment Relationship. Neither the Plan nor
any Option and/or Award granted hereunder to a Participant shall be construed as
conferring upon such Participant any right to continue in the employ of (or
otherwise provide services to) the Company or any Subsidiary or Parent thereof,
or limit in any respect the right of the Company or any Subsidiary or Parent
thereof to terminate such Participant’s employment or other relationship with
the Company or any Subsidiary or Parent, as the case may be, at any time.
Section 10. Amendment of the Plan. The Committee may amend the Plan from time to
time as it deems desirable; provided, however, that, without the approval of the
holders of a majority of the outstanding capital stock of the Company entitled
to vote thereon or consent thereto, the Committee may not amend the Plan (i) to
increase (except for increases due to adjustments in accordance with Section 8
hereof) the aggregate number of shares of Common Stock for which Options and/or
Awards may be granted hereunder, (ii) to decrease the minimum exercise price
specified by the Plan in respect of ISOs or (iii) to change the class of
Employees eligible to receive ISOs under the Plan.
Section 11. Termination of the Plan. The Committee may terminate the Plan at any
time. Unless the Plan shall theretofore have been terminated by the Committee,
the Plan shall terminate ten years after the date of its initial adoption by the
Board of Directors. No Option and/or Award may be granted hereunder after
termination of the Plan. The termination or amendment of the Plan shall not
alter or impair any rights or obligations under any Option and/or Award
theretofore granted under the Plan.
Section 12. Effective Date of the Plan. The Plan shall be effective as of
January 7, 1999, the date on which the Plan was adopted by the Board of
Directors, and shall be submitted to the holders of the outstanding capital
stock of the Company for their approval.

 